RUFFIN, Judge,
concurring specially.
Although I concur in the majority opinion affirming the decision of the juvenile court, I write separately to clarify the facts and the analysis supporting the finding of deprivation.
It is well settled that a deprivation petition “focuses upon the needs of the child regardless of parental fault. The petition is brought on behalf of the child and it is the child’s welfare and not who is responsible for the conditions which amount to deprivation that is the issue.”2 Thus, I am troubled by the State’s failure to present any evidence regarding the effect of the mother’s condition on the child in this case.3 There was no testimony whatsoever that the mother’s *808status and behavior had any impact, detrimental or otherwise, on the child’s well-being. In fact, the DFACS caseworker testified unequivocally that he was satisfied with the condition of the child and the family home; the home “looked nice,” and the child was dressed appropriately and showed no signs of abuse, neglect, or malnourishment.
Decided March 1, 2007.
Rodney Q. Quarles, for appellants.
Thurbert E. Baker, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Charissa A. Ruel, Assistant Attorney General, for appellee.
Nevertheless, given the unique facts of this case, I agree that a finding of deprivation was warranted. The child involved is a mere infant, totally incapable of caring for herself. And the mother admitted that she has a substance abuse problem and schizophrenia, and stopped taking her medication, which rendered her delusional. She conceded that while she was actively delusional, she left her one-year-old daughter alone in the house to go outside and fight off spirits that she believed were going to take over her life and body. The father, who also suffers from schizophrenia and depression, left the child alone with the mother even though he was aware that the mother had experienced delusions the previous evening. Finally, there is no evidence that the mother completed her psychological and psychiatric evaluations as required by the case plan.
Thus, under these extreme circumstances, we need not wait until the child suffers harm before finding her to be deprived. I agree that the juvenile court was authorized to conclude that the child was deprived.4

 (Punctuation omitted.) In the Interest of D. C., 268 Ga. App. 882, 885 (2) (602 SE2d 885) (2004).


 See In the Interest of C. L. Z., 283 Ga. App. 247 (641 SE2d 243) (2007) (finding of *808deprivation not authorized where the State offered no evidence that child suffered any emotional or physical harm from incident of abuse).


 See In the Interest of D. L. W., 264 Ga. App. 168,170 (1) (590 SE2d 183) (2003) (evidence of mother’s severe mental disorder was clear and convincing evidence of deprivation).